Citation Nr: 9930666	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina



THE ISSUE

Entitlement to restoration of a 20 percent rating for the 
service-connected left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to June 
1993.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO.  



REMAND

As an initial matter, the Board notes that the evidence does 
not indicate, and the veteran does not contend, that the 
relevant notice requirements in effectuating the reduction 
have not been met in this case.  See 38 C.F.R. § 3.105(e) 
(1999).  Accordingly, the Board will focus on the propriety 
of the reduction.  

The record indicates that the veteran underwent a 1995 
surgery which repaired the patellar tendon of his left knee.  
However, the VA records related to this surgery are not 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has noted that VA 
is deemed to have constructive knowledge of certain documents 
which predate the Board decision and are generated by VA 
agents or employees, including VA physicians.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Furthermore, in July 1997, the Office of General Counsel of 
VA issued a Precedent Opinion which provided that a veteran 
who had arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257.  O.G.C. 
Prec. Op. 23-97 (Jul. 24, 1997).  Therefore, limitation of 
motion under Diagnostic Codes 5260 or 5261 may be rated 
separately from Diagnostic Code 5257.  Id.  Here, because the 
veteran is currently rated under Diagnostic Code 5257 and 
because the medical evidence indicates that the veteran has 
pain in his left knee, separate, compensable ratings pursuant 
to Diagnostic Codes 5260 or 5261 may be warranted.  38 C.F.R. 
§ 4.71a.  

Here, it is unclear whether the RO adequately considered the 
applicability of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, as the record indicates that not all the relevant 
evidence has been obtained, these records should be 
requested.  38 U.S.C.A. § 5107(a).  Furthermore, the RO 
should obtain a new medical examination which specifically 
takes into consideration the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45.  

The Board notes that in a January 1998 written statement the 
veteran's raised an additional claim of a painful scar on his 
left knee.  This additional basis of entitlement is referred 
to the RO for appropriate action.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left knee disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include the 1995 VA 
surgical records.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left knee disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left knee disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left knee exhibits 
weakened movement, excess fatigability or 
incoordination.  Finally, the examination 
should specifically state whether 
instability or subluxation was found.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the left knee as well as 
O.G.C. Prec. Op. 23-97 (Jul. 24, 1997).  
If the issue remains denied, the veteran 
should be furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





